Citation Nr: 1042254	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  07-12 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes 
mellitus with onychomycosis and nephropathy.

2.  Entitlement to a rating in excess of 10 percent for a right 
knee disability.

3.  Entitlement to a rating in excess of 10 percent for a left 
knee disability.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady - 
Attorney


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from January 1967 to 
September 1979.

This appeal comes to the Board of Veterans' Appeals (Board) from 
December 2006 and September 2009 rating decisions. 
 
It is noted that the Board referred a claim or entitlement to an 
increased rating for the Veteran's knee to the RO in its April 
2009 decision which remanded the Veteran's diabetes mellitus 
claim for additional development.  The RO subsequently denied the 
bilateral knee claims in a September 2009 rating decision.  The 
Veteran then perfected an appeal to the Board.  It is also noted 
that the development directed in the Board's remand was 
completed.

The issues of entitlement to ratings in excess of 10 percent for 
right and left knee disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the Department 
of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's activities have not been regulated to treat his 
diabetes mellitus.

2.    During the course of his appeal, any diabetic nephropathy 
did not cause either constant or recurring albumin with hyaline 
and granular casts or red blood cells.

3.  During the course of his appeal, any diabetic nephropathy did 
not cause transient or slight edema or hypertension that was at 
least 10 percent disabling.

4.  During the course of his appeal, any onychomycosis did not 
affect at least 5 percent of either the entire body or exposed 
areas.

5.  During the course of his appeal, treatment of the Veteran's 
onychomycosis did not require intermittent systemic therapy.

6  Aside from diabetic nephropathy and onychomycosis, no 
additional complications have been linked to the Veteran's 
diabetes mellitus.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 20 percent for diabetes 
mellitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, Diagnostic Code (DC) 7913 
(2010).

2.  Criteria for a compensable rating for diabetic nephropathy 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.115a (2010).

3.  Criteria for a compensable rating for onychomycosis have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.118, DC 7806 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history and the limitation of activity 
imposed by the disabling condition should be emphasized. 38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the 
recorded history of a disability by the adjudicator to ensure an 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present level 
of the veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged 
ratings are appropriate for an increased rating claim whenever 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).
 
In August 2006, the Veteran's representative submitted a claim 
asserting that the Veteran's diabetes mellitus was related to his 
military service in Vietnam.  It is noted that this much had 
already been acknowledged as the Veteran had been granted service 
connection for diabetes mellitus several years earlier, and he 
had been receiving a 20 percent rating since July 2001.  
Nevertheless, the letter from the Veteran's representative was 
taken as a claim of a rating in excess of 20 percent for diabetes 
mellitus.  During his appeal, the Veteran has indicated that he 
is underrated mainly because the secondary disabilities, such as 
neuropathy and onychomycosis, that had been caused by his 
diabetes mellitus had not been rated.  

As noted, the Veteran is currently rated at 20 percent for his 
diabetes mellitus under 38 C.F.R. § 4.119, DC 7913.  A 20 percent 
rating is assigned when diabetes mellitus requires either insulin 
and a restricted diet, or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent rating is assigned when diabetes 
mellitus requires insulin, a restricted diet, and regulation of 
activities. 

The regulations direct that all compensable complications of 
diabetes are to be separately evaluated unless they are part of 
the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered to be part of the 
diabetic process.  See 38 C.F.R. § 4.119, DC 7913.

With regard to the Veteran's diabetes mellitus, the evidence of 
record, consisting of VA and private treatment records and 
several VA examinations, fails to show that it meets the criteria 
necessary for a rating in excess of 20 percent.

In a March 2006 treatment record which the Veteran's 
representative submitted in conjunction with the claim for an 
increase, it was noted that the Veteran had diabetes mellitus 
without mention of complication.

The Veteran was provided with a VA examination in November 2006, 
to evaluate the nature and severity of his service connected 
diabetes mellitus.  At the examination, it was noted that no 
ketoacidosis had been seen.  The Veteran had reportedly lost 24 
pounds by following a diabetic diet.  However, the examiner 
specifically indicated that the Veteran's activities were not 
regulated to treat his diabetes mellitus.  No visual problems, 
such as diabetic retinopathy, were seen.  Additionally no heart 
or vascular symptomatology was linked to the Veteran's diabetes 
mellitus.  No neurologic symptoms were seen.  The examiner 
indicated that the Veteran had hyperkeratosis in both feet around 
both heels.  The examiner diagnosed the Veteran with incipient 
nephropathy and onychomycosis of both great toenails, which he 
opined were as likely as not related to the Veteran's diabetes 
mellitus.  The examiner concluded that hypertension was not 
related to the Veteran's diabetes mellitus, nor were his pes 
planus, hallux valgus, or hyperkeratosis.

VA treatment records from before and after the 2006 VA 
examination have similarly failed to show that treatment of the 
Veteran's diabetes mellitus has required regulation of 
activities. 

In October 2005 and September 2006, the Veteran was seen with 
complaints of back pain, and a diet was recommended to treat his 
obesity.  However, normal regular activity was advised and there 
was no regulation of activities prescribed.  In October 2006, it 
was noted that the Veteran was continuing to lose weight.  In 
November 2006, the Veteran's blood sugars were noted to be good.  
In December 2007 the Veteran was again advised to continue 
dieting but was told he could continue normal regular activity as 
tolerated.

In June 2009, the Veteran was provided with a second VA 
examination.  The examiner noted that there had not been any 
episodes of ketoacidosis or any hypoglycemic reactions in the 
past year.  The Veteran was noted to be on a low-carb diet and he 
reported working hard to lose weight.  The examiner stated that 
there was no restriction on the Veteran's activities as a result 
of his diabetes mellitus.  The Veteran was treated with an oral 
hypoglycemic and insulin.  The Veteran did not have any symptoms 
such as anal pruritis or loss of strength.  The examiner noted 
that the Veteran had an eye examination done in 2008, but no 
diabetic eye problems, such as diabetic retinopathy, were 
diagnosed.  It was noted that the Veteran's hypertension was 
diagnosed prior to the onset of his diabetes mellitus, and there 
was no atherosclerotic coronary artery disease, peripheral 
vascular disease, chronic kidney disease or cerebrovascular 
disease.  No neurologic symptoms were noted, as the Veteran had 
bilateral ankle reflexes and monofilament sensation, pain, and 
vibration sensation was found to be normal in all four 
extremities.  There was no bowel or bladder dysfunction noted.  
The Veteran was noted to be retired and the examiner asserted 
that the Veteran was able to complete his activities of daily 
living at that time.  The examiner examined the Veteran's skin, 
but found no sign of skin breakdown/ulceration and no skin 
infection.  An examination of the Veteran's extremities found 
bilateral pedal pulse to be normal and equal and there was no 
pedal edema.  The Veteran did have dystrophic toenails, but no 
onychomycosis was seen.  In conclusion, the examiner indicated 
that while the Veteran did have diabetes mellitus, no secondary 
complications, to include both onychomycosis and nephropathy, 
were found on examination.  The examiner acknowledged that the 
Veteran had hypertension, but noted that it was present before 
the onset of the Veteran's diabetes mellitus and the examiner 
again asserted that the Veteran did not have a chronic kidney 
disease, to include diabetic nephropathy.

Multiple VA examinations and numerous VA treatment records do not 
show that the Veteran's activities have been regulated as a 
result of his diabetes mellitus at any time during the course of 
his appeal.  As such, the criteria for a rating in excess of 20 
percent have not been met with regard to the Veteran's diabetes 
mellitus, and therefore, to that extent, the Veteran's claim is 
denied.

As noted above the regulations direct that all the residual 
disabilities of diabetes mellitus be rated, provided that they 
are compensable.

At the Veteran's VA examination in November 2006, the examiner 
found that the Veteran had onychomycosis and nephropathy as a 
result of his diabetes mellitus.  The Board notes that at his 
most recent examination, neither onychomycosis nor diabetic 
nephropathy were detected.  However, the requirement of a current 
disability may be satisfied when a Veteran has a disability at 
the time the claim for VA disability compensation is filed or 
during the pendency of the claim.  See McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007).  As such, the Board will evaluate 
whether a compensable rating was warranted for either 
onychomycosis or diabetic nephropathy at any time during the 
course of the Veteran's appeal.

Onychomycosis is a fungal infection of the nail and it is rated 
under 38 C.F.R. § 4.118, DC 7813 which directs that a rating 
should be based on disfigurement of the head, face, or neck (DC 
7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or 
dermatitis (DC 7806), depending upon the predominant disability.

In this case, there is no scarring, and the condition does not 
impact the Veteran's head, face, or neck.  As such, his 
onychomycosis will be considered under the criteria for 
dermatitis or eczema.  Under 38 C.F.R. § 4.118, DC 7806, a 
noncompensable rating is assigned when the skin condition impacts 
less than 5 percent of the entire body or less than 5 percent of 
exposed areas affected; and when no more than topical therapy 
required during the past 12-month period.

A 10 percent rating is assigned when the skin condition impacts 
at least 5 percent, but less than 20 percent, of the entire body, 
or at least 5 percent, but less than 20 percent, of exposed areas 
affected; or when intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required for 
a total duration of less than six weeks during a 12-month period.

In this case, the evidence shows that only the Veteran's big toes 
were affected by the onychomycosis, and therefore less than 5 
percent of either the Veteran's exposed areas or his total body 
area is affected.  In fact, at the Veteran's VA examination in 
2009 no onychomycosis was seen.  There is also no indication that 
any systemic therapy has been prescribed at any time during the 
course of the Veteran's appeal to treat onychomycosis, and again 
it is not even currently present.  As such, the criteria for a 
compensable rating have not been met with regard to the Veteran's 
onychomycosis at any time during the course of his appeal, and 
therefore it provides no basis for a higher rating.

With regard to nephropathy, it is rated under 38 C.F.R. § 4.115a 
as a form of renal dysfunction.  A noncompensable rating is 
assigned when there is albumin and casts with history of acute 
nephritis; or when non-compensable hypertension is present.

A 30 percent rating is assigned with albumin constant or 
recurring with hyaline and granular casts or red blood cells; or 
when there is transient or slight edema or hypertension that is 
at least 10 percent disabling.

In this case, VA treatment records do not show any treatment for 
diabetic nephropathy.  Additionally, the VA examiner found at the 
Veteran's recent VA examination in June 2009 that not only did 
the Veteran not have diabetic nephropathy, but he did not have 
any chronic kidney disease.

Nevertheless, the Board must consider whether the Veteran had 
compensable diabetic nephropathy either at the time the Veteran's 
claim was filed or during the pendency of his claim.  See McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007).

However, while the Veteran was noted to have nephropathy at his 
VA examination in 2006, the fact remains that the evidence does 
not support a compensable rating for diabetic nephropathy at any 
time during the course of the Veteran's appeal.  The evidence 
does not show albumin constant or recurring with hyaline and 
granular casts or red blood cells; there has not been a showing 
of transient or slight edema in the VA treatment records that 
were reviewed.

Furthermore, it has not been shown that the Veteran's 
hypertension was at least 10 percent disabling.  Under 38 C.F.R. 
§ 4.104, DC 7101, a 10 percent rating is assigned for 
hypertension when diastolic pressure is predominantly 100 or 
more; when systolic pressure is predominantly 160 or more; or 
when an individual with a history of diastolic pressure 
predominantly 100 or more requires continuous medication for 
control.

In this case, the Veteran's hypertension actually predated the 
onset of his diabetes mellitus.  Even so, the medical evidence 
does not show that the Veteran's hypertension has been of such 
severity as to warrant a compensable rating.  The Veteran does 
not currently have, nor has he historically had, diastolic 
pressure that is predominantly 100 or more; and he has not had 
systolic pressure that is predominantly 160 or more.  For 
example, at the VA examination in 2006, the Veteran has blood 
pressure readings of 128/69, 126/72 and 131/63.  At his VA 
examination in 2009 he had a blood pressure of 136/65.  At a 
treatment session in September 2008 the Veteran had blood 
pressure reading of 135/65 and at a treatment session in May 
2010, the Veteran had a blood pressure reading of 150/71.  There 
is also no indication that the Veteran has required continuous 
medication to control his hypertension.  For example, no blood 
pressure medication was noted on the Veteran's list of 
medications in November 2009.

As such, a compensable rating is not warranted for hypertension 
or nephropathy generally, as would permit a higher rating for 
diabetes.  





II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in October 2006 which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above, as 
well as informing him how disability ratings and effective dates 
are formulated.

VA and private treatment records have been obtained.  The Veteran 
was also provided with several VA examinations (the reports of 
which have been associated with the claims file).  Additionally, 
the Veteran was offered the opportunity to testify at a hearing 
before the Board, but he declined.

It is noted that in a September 2010 letter, the Veteran's 
representative requested another VA examination to determine the 
current nature and severity of the Veteran's diabetes mellitus.  
However, the Board notes that the Veteran was already provided 
with a VA examination of his diabetes mellitus in August 2009, 
which was the second examination he was provided during the 
course of his appeal.  This examination was thorough and 
addressed all the criteria that must be considered in evaluating 
a diabetes mellitus claim.  Not only that, but the Veteran has 
not submitted any statement questioning the competency of the 
examination, or explaining how his diabetes mellitus has worsened 
in the past year.  He has similarly not provided any medical 
evidence that would suggest that his diabetes mellitus had 
worsened since his last VA examination.  As such, the Board 
concludes that a remand for an additional examination is 
unnecessary and unwarranted, and would simply result in added 
administrative delay of the resolution of this claim.

VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.
 

ORDER

A rating in excess of 20 percent for diabetes mellitus with 
onychomycosis and nephropathy is denied.


REMAND

In September 2010, the Veteran's representative wrote a response 
to the August 2010 supplemental statement of the case in which 
she reported that the Veteran asserted that his bilateral knee 
disabilities had worsened since his VA examination in August 
2009.  The Board notes there was no indication in what manner the 
knee disabilities are worse, and no medical evidence has been 
submitted that tends to suggest that the knees have clinically 
worsened.  Nevertheless, case law is understood to require a new 
examination when such an assertion is made.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the VA treatment records 
from August 2010 to the present.

2.  Schedule the Veteran for a VA examination 
to determine the nature, extent, frequency 
and severity of his service-connected right 
and left knee disabilities.  

The examiner should expressly determine in 
degrees the range of motion in the Veteran's 
knees and should fully describe any pain, 
weakness, excess fatigability, and 
incoordination present in the each knee 
during range of motion testing; and, to the 
fullest extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion of the 
affected joint due to pain and weakness.  The 
examiner should also address, to the fullest 
extent possible, the degree of limitation, if 
any, caused by periods of flare-ups of either 
knee.  The examiner should also indicate 
whether, and to what extent, the Veteran has 
any lateral instability or recurrent 
subluxation in either knee.  

3.  Then readjudicate the appeal.  If the 
claims remain denied, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate time for response. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


